EXHIBIT 10.1
July 2017


                                            
REGIONS FINANCIAL CORPORATION
USE OF CORPORATE AIRCRAFT POLICY




OBJECTIVE
Regions Financial Corporation (“Regions”) has designed this Use of Corporate
Aircraft Policy (this “Policy”) to set forth the criteria and procedures
applicable to the use of all aircraft operated by Regions and/or its
subsidiaries or affiliates (collectively, the “Company”). This Policy is
intended to comply with Company objectives and applicable laws, rules, and
regulations and shall be amended from time to time as necessary or appropriate
to ensure continued compliance with such laws, rules, and regulations as in
effect at such time. In addition, the following key points are addressed in this
Policy:


1.
Who has access to the aircraft?

2.
For what purposes may the aircraft be used?

3.
In which circumstances are use of the aircraft to be paid for by the passenger?

4.
What are the tax and disclosure implications of aircraft use?



SCOPE
This Policy is applicable to use of all aircraft operated by the Company
(“Corporate Aircraft”).


PURPOSE OF CORPORATE AIRCRAFT
The Company operates Corporate Aircraft to provide business and approved
non-business air transportation services for Company executives, associates and
Directors, and their guests, and to transport Company property. The Company
shall not offer common carriage or transportation for hire and shall seek
reimbursement for transportation only as described in this Policy.


Use of Corporate Aircraft maximizes productivity and availability of key
personnel by permitting them to travel more efficiently, and thereby allowing
them to focus their time and energy on achieving Company objectives. Use of
Corporate Aircraft also ensures added measures of security for passengers by
reducing the risk of potential or actual known or unknown threats to high
profile personnel.


DEFINITIONS
This Policy will reference different types of usage of the aircraft, which are
defined as follows:


Business Travel means travel primarily within the scope of the business of the
Company.


•
Examples of Business Travel include, but are not limited to, travel to attend
meetings with Company customers, travel to attend Company, Board or Board
Committee meetings, and other travel that generally furthers the business
purposes of the Company. The mere fact that a passenger also accomplishes a
personal goal or receives a personal benefit shall not preclude the travel from
being deemed Business Travel, provided the accomplishment of the personal goal
or receipt of a personal benefit is incidental to the overall business-related
purpose of the trip.

•
If questions arise over the characterization of a flight as Business Travel or
Personal Travel, the Chief Executive Officer (“CEO”) of the Company or his or
her designee shall determine the appropriate characterization, unless the
passenger is the CEO, in which case the determination shall be made by the
Compensation Committee of the Board of Directors of the Company, or the full
Board of Directors of the Company.








--------------------------------------------------------------------------------




Personal Travel means travel that is not primarily within the scope of the
business of the Company.
 
•
Examples of Personal Travel include, but are not limited to, travel for
vacation, travel to attend a family function (such as a funeral, birth, or other
occasion), and travel to receive medical treatment (other than medical services
required by the Company).

•
Personal Travel includes trips in which a business objective is achieved if that
business objective is merely incidental to the overall personal purpose of the
trip.

•
A trip may include both Personal Travel and Business Travel. For example, travel
from Point A to Point C with a stop in Point B may be both Personal Travel and
Business Travel if the trip from Point A to Point C is purely for business
purposes, but the stop in Point B is for personal purposes. However, if a stop
between Point A and Point C is necessary (such as for refueling) and Point B
creates no additional expense to the Company over the least expensive location
for a stop, then the stop at Point B shall be considered incidental to the
business purpose of the trip, notwithstanding any personal benefit that the
passenger may receive by stopping at Point B.



Incremental Cost means the actual cost to the Company of a passenger’s travel
over the cost the Company would have incurred absent that passenger’s travel.


•
For example, if an associate traveling on Business Travel takes along a spouse
or other personal guest, any additional costs specifically attributable to the
travel of the spouse or guest are Incremental Costs.

•
The Incremental Cost of a trip includes only the costs applicable to the trip,
not the cost of owning and maintaining the aircraft.



Deadhead Flights are flights the Corporate Aircraft makes without passengers
that are directly related to Business Travel or Personal Travel. Deadhead
Flights will be deemed to have the same character as the Business Travel or
Personal Travel they facilitate. For example, if an associate travels on
business, the flight of Corporate Aircraft to pick him up before his Business
Travel would be deemed Business Travel, as would the return of the aircraft
after dropping him off at the end of his travel.


Reimbursable Amount means the specific items listed in 14 C.F.R. §91.501(d)
which may be paid by a Permitted Person to the Company if the Permitted Person
has entered into a time sharing arrangement with the Company. These items
include the costs of the following:


1.
Fuel, oil, lubricants, and other additives.

2.
Travel expenses of the crew, including food, lodging, and ground transportation.

3.
Hangar and tie-down costs away from the aircraft's base of operation.

4.
Insurance obtained for the specific flight.

5.
Landing fees, airport taxes, and similar assessments.

6.
Customs, foreign permit, and similar fees directly related to the flight.

7.
In-flight food and beverages.

8.
Passenger ground transportation.

9.
Flight planning and weather contract services.

10.
An additional charge of up to 100% of the cost of fuel, oil, lubricants, and
other additives.










--------------------------------------------------------------------------------




ACCESS TO AIRCRAFT
The following “Permitted Persons” shall have access to the aircraft, in the
following order of priority:


1.
The Chairman of the Board of Directors and the CEO.

2.
The Lead Independent Director of the Board of Directors of Regions (the
“Board”).

3.
Board Members to facilitate their efficient attendance at Board and Board
Committee meetings.

4.
Executive Council members.

5.
Operating Committee members.

6.
Other members of senior management, as approved by the CEO or his or her
designee.

7.
In appropriate circumstances, associates with a business-related purpose, all as
approved by the CEO or his or her designee, provided however that the CEO or his
or her designee shall, on a case by case basis, determine whether such
individual may be in a higher priority category.

8.
In appropriate circumstances, contractors, consultants, customers, potential
customers, and other individuals who have a business relationship with the
Company, all as approved by the CEO or his or her designee, provided however
that the CEO or his or her designee shall, on a case by case basis, determine
whether such individual may be in a higher priority category.

 
Permitted Persons shall be permitted to bring spouses and other personal guests
on otherwise-approved Business Travel and Personal Travel, provided the
Permitted Person accompanies the guest on the flight. Generally, spouses and
guests of Permitted Persons are not permitted to fly on the Corporate Aircraft
unaccompanied by the Permitted Person, with exceptions to be specified by the
CEO or his or her designee, or in the case of the CEO, by the Lead Independent
Director of the Board.


Generally, use of the Corporate Aircraft for customer business development or
for civic, charitable or humanitarian reasons requires the written approval of
the CEO or his or her designee.


TREATMENT OF TRAVEL


Business Travel


Policy: Commercial travel for business purposes is encouraged except in cases
where travel by Corporate Aircraft offers distinct advantages to the Company. In
support of this principle, Permitted Persons shall be permitted to use Corporate
Aircraft for appropriate Business Travel, subject to reasonable restrictions for
scheduling and availability. Additionally, Permitted Persons are encouraged to
schedule their Business Travel to coincide with the travel of other Permitted
Persons so as to minimize the Incremental Cost to the Company. Where possible,
Deadhead Flights are to be avoided.


Tax Considerations:


•
If the travel is solely Business Travel, the Permitted Person should have no tax
consequences if traveling alone or in the company of other Permitted Persons.

•
If the Business Travel includes one or more personal flights, the Company shall
value the personal portion using the Standard Industry Fare Level (“SIFL”) rates
as periodically published by the U.S. Department of Transportation and shall
include such amount in the Permitted Person’s taxable income reported to the
Internal Revenue Service (“IRS”) for






--------------------------------------------------------------------------------




the year of travel, to the extent that such amount exceeds the amount paid by
the Permitted Person to the Company for the trip, if any.
•
If the Permitted Person is accompanied by a spouse or other guest, the spouse’s
or guest’s travel shall be valued using the SIFL rates and shall be included in
the Permitted Person’s taxable income for the year of travel, to the extent that
such amount exceeds the amount paid by the Permitted Person to the Company for
the trip, if any.



SEC Reporting: If the Permitted Person is a named executive officer (“NEO”)
under the reporting rules of the Securities and Exchange Commission (“SEC”), the
following shall apply:


•
If the travel is solely Business Travel, there shall not be any amount
reportable.

•
If the travel includes one or more personal flights, the Company shall report
the Incremental Cost of the Personal Travel as a perquisite in its annual proxy
filings.

•
If the Permitted Person is accompanied by a spouse or other guest, any non-de
minimis Incremental Cost of the spouse’s or guest’s travel shall be treated as a
perquisite in the Company’s annual proxy filings.

•
The amount reported shall not include any amount paid by the Permitted Person to
the Company for the trip, if any.



Cost Allocation: In general, the Company will pay 100% of the cost of Business
Travel. However, in unusual circumstances, Business Travel may be contingent
upon the Permitted Person entering into a time sharing agreement and reimbursing
the Company for the reimbursable amount.


Personal Travel


Policy: The CEO shall have use of the Corporate Aircraft for Personal Travel
without reimbursement to the Company up to a maximum value of $100,000 per year.
The annual maximum value shall be determined based on calculating the full
Incremental Cost for the operation of the aircraft as required under SEC rules
for proxy reporting and as determined by the Company from time to time. In the
event the value of any Personal Travel by the CEO exceeds $100,000 annually, the
CEO shall be required to reimburse the Company for the full Incremental Costs of
such use under a time sharing agreement entered into between the CEO and the
Company. The $100,000 annual maximum is subject to periodic review and
adjustment by the Compensation Committee of the Board of Directors.


Permitted Persons other than the CEO are encouraged to use commercial aircraft
for Personal Travel. However, with advance approval of the CEO or his or her
designee, a Permitted Person may use the Corporate Aircraft for Personal Travel
only in the following circumstances:


•
Allowing the spouse or other guest of the Permitted Person to travel with the
Permitted Person, where the Permitted Person is engaged in Business Travel.
Except in unusual circumstances, a spouse or guest will be permitted only when
the spouse or guest does not preclude Business Travel of other Permitted Persons
on the same trip.

•
Appending Personal Travel to Business Travel in appropriate circumstances.

•
Combining Personal Travel and Business Travel where the Business Travel would be
allowed if the purpose of the Personal Travel did not exist.

•
The Company requests that the Permitted Person use Corporate Aircraft for
security reasons or other reasons that have a business value to the Company.

•
In the case of a medical or family emergency.










--------------------------------------------------------------------------------




Tax Considerations:


•
If the travel is solely Personal Travel, the Company shall value the Personal
Travel using SIFL rates and shall include such amount in the Permitted Person’s
taxable income reported to the IRS for the year of travel, to the extent that
such amount exceeds the amount paid by the Permitted Person to the Company for
the trip, if any. In valuing the Personal Travel, any legs of travel that
qualify as Business Travel will be disregarded.

•
If the Permitted Person is accompanied by a spouse or other guest, the spouse’s
or guest’s travel shall be valued using the SIFL rates and shall be included in
the Permitted Person’s taxable income reported to the IRS for the year of
travel, to the extent that such amount exceeds the amount paid by the Permitted
Person to the Company for the trip, if any.



SEC Reporting: If the Permitted Person is an NEO under the reporting rules of
the SEC, the following shall apply:


•
The Company shall report the Incremental Cost of the Personal Travel as a
perquisite in its annual proxy filings.

•
If the Permitted Person is accompanied by a spouse or other guest, the non-de
minimis Incremental Cost of the spouse’s or guest’s travel shall be treated as a
perquisite to the NEO in the Company’s annual proxy filings.

•
The amount reported shall not include any amount paid by the Permitted Person to
the Company for the trip, if any.



Cost Allocation: If the Permitted Person has entered into a time sharing
agreement, the Company will seek reimbursement for Personal Travel as provided
for in the agreement up to the maximum reimbursable amount where permissible,
provided however that under appropriate circumstances, the Company may waive
reimbursement subject to appropriate SEC and tax reporting.


NO GROSS-UPS; TAX TREATMENT
Use of the Corporate Aircraft is provided as a convenience to Permitted Persons
and their guests. As such, the Company makes no promises or guarantees as to the
tax treatment of any travel. Therefore, Permitted Persons and their guests shall
be solely responsible for the tax consequences of their Personal Travel. The
Company shall not provide any NEO or Director with any type of gross-up or other
tax protection related to use of the Corporate Aircraft. In the event the IRS
re-characterizes a flight as Personal Travel or otherwise determines that the
taxable amount exceeds the amount reported by the Company, the Permitted Person
or guest shall be solely responsible for any additional tax or penalties.


SEATING CAPACITY RULE
Permitted Persons are encouraged to coordinate their travel to coincide with the
Business Travel of other Permitted Persons. As such, the Company will make
available to Permitted Persons the “seating capacity rule” described in the U.S.
Treasury regulations. Pursuant to this rule, if at least 50% of the aircraft’s
seating capacity is used for Business Travel, the Personal Travel of a Permitted
Person on the same flight may be valued at $0. As required by the U.S. Treasury
regulations, this Policy applies only to Permitted Persons who are associates
(not including non-employee Directors) of the Company and to their spouses and
dependent children.


SCHEDULING
The CEO or his or her designee shall establish a procedure for scheduling the
use of Corporate Aircraft. The CEO may designate one or more associates of the
Company as an Aviation Department to whom all such scheduling requests may be
directed.





--------------------------------------------------------------------------------






OTHER CONSIDERATIONS
•
Flights should be scheduled, where possible, to make the most efficient and cost
effective use of Corporate Aircraft, taking into account other Permitted Persons
who may use the aircraft for Business Travel.

•
Short flight segments of less than 115 land miles will not be permitted unless
such segment is a business-related stop on a longer trip that constitutes
Business Travel.

•
Permitted Persons should be considerate of the wait time of pilots and flight
crew in scheduling their flights, particularly regarding overnight stays.
Generally, overnight stays are to be avoided, and the Company may seek
reimbursement of the costs of overnight stays even in the event of Business
Travel if the CEO deems that an overnight stay could reasonably have been
avoided.



    
All usage of Corporate Aircraft must be in accordance with all applicable laws,
rules and regulations. Situations not specifically discussed in this Policy
should be addressed in accordance with the intent and spirit of this Policy. Any
questions should be directed to the Director of Human Resources or his or her
designees.





